Niblack, J.
John Caven, the appellee, sued The Indianapolis Piano Manufacturing Company, as the maker, and William J. II. Robinson, Jacob C. Geisendorff, Christian E. Geisendorff, Isaac Thalman and William W. Leathers,' as endorsers, in the court below, on a promissory note dated July 23d, 1872, and payable at Harrison’s Bank, of Indianapolis, ninety days after date, for the sum of four thousand dollars.
Robinson made default. The Indianapolis Piano Manufacturing Company and Leathers each answered separately, and the remaining defendants answered together. Issues were formed on these answers, involving, amongst other things, questions affecting the consideration of the note, and the relations of the several parties to the note, as between themselves.
These issues were tried by a jury, resulting in a general verdict for the plaintiff, accompanied by answers to certain interrogatories propounded to the jury under the direction of the court, and in a judgment against all the defendants.
The Indianapolis Piano Manufacturing Company, together with the Geisendorffs and the said Thalman and Leathers, have appealed to this court, without joining their codefendant, Robinson, in the appeal, and without serving notice of the appeal upon him. His name does *329not- anywhere appear in the appellate proceedings in this court.
Eor these reasons,- the appellee objects that the appeal has not been perfected, and that the cause is not properly in this court for a hearing on its merits.
The objection is well taken, and the appeal will have to be dismissed. 2 R. S. 1876, p. 239, sec. 551; Emmert v. Darnall, ante, p. 141.
The appeal is dismissed, at the costs of the appellants.